Citation Nr: 1127228	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an increased initial evaluation for the service-connected migraine headaches, evaluated as 30 percent disabling prior to March 4, 2010, and 50 percent disabling from March 4, 2010 to the present, including consideration of an extraschedular evaluation.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wounded Warrior Project



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a right shoulder disorder, and granted service connection for headaches, for which an initial 30 percent evaluation was assigned, effective from November 26, 1992.  

While the appeal was pending, an August 2010 rating decision was issued assigning an increased evaluation of 50 percent for service-connected headaches, effective from March 24, 2010.  Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that condition are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," and have been in this case.  The Board further observes that as the separate and increased evaluations granted during the appeal period do not represent the maximum rating available for the disabilities at issue, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such the claim relating to headaches is characterized as shown on the title page.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board notes that the file contains a formal TDIU claim filed in September 2010.  

By rating action of April 2010, service connection was established for a right knee disorder.  In a brief on appeal presented in May 2010, the Veteran's representative addressed the issues of an increased evaluation and earlier effective date for a service-connected right knee disorder.  Where service connection is granted during the pendency of an appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  To this point, no such action has been taken; therefore, these matters are not in appellate status before the Board.  See also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that in the May 2010 brief, a service connection claim for depression, secondary to service-connected migraine headaches was raised.  

The issues of service connection claim for depression, secondary to service-connected migraine headaches; and entitlement to an increased evaluation and earlier effective date for a service-connected right knee disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

On a substantive appeal form (VA Form 9) received in May 2010, the Veteran checked the box indicating that he wanted a Board hearing to be held at a local VA office.  

A review of the file reflects that subsequently, the RO determined that by virtue of correspondence received in September 2010, the Veteran withdrew the hearing request and requested that the file be immediately sent to the Board.  

A hearing request may be withdrawn at any time before the date of the hearing.  A request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant.  Notices of withdrawal must be submitted to the office of the Department of Veterans Affairs official who signed the notice of the hearing date.  38 C.F.R. § 20.704(e).  The file does include the Veteran's response to the August 2010 SSOC, signed by him in September 2010, to the effect that: he was not satisfied with the decision on appeal; had no additional evidence to submit; and waived the 30-day waiting period so the case could be forwarded to the Board immediately.  However, the Board hearing request was not withdrawn at that time or at any time subsequent to the May 2010 request.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).  Accordingly, the travel Board hearing requested by the Veteran will be scheduled.




Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing (either at the RO or via video conferencing).  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative, and a copy of the hearing notice placed in the record.  See 38 C.F.R. § 20.704(b) (2010).  

Thereafter, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



